DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.


Response to Remarks
The amendments received on 11/05/2021 have been entered, considered, and an action on the merits follows.
Previous claim objections are hereby withdrawn due to the amended claims.
Previous claim interpretations under 35 U.S.C. 112(f) are hereby withdrawn due to the amended claims.
Applicant’s amendments, along with the examiner’s amendments listed below, have obviated the rejection of record, thus, placing claims 1-19 and 21 in condition for allowance, which is addressed in the Office Action below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kari Footland (Reg. No. 55,187) on 02/02/2022. See attached Interview Summary for details.
The application has been amended as follows:
Claim 1:
1. (currently amended) A method for changing rolls, the method being carried out in an installation having:
a rolling mill configured to roll a metal strip, the rolling mill including:
a roll stand,
a set of the rolls having substantially parallel axes, the set of rolls being superimposed thereon one another, the set of superimposed rolls including 
a lower work roll and an upper work roll, the lower and upper work rolls defining a nip through which the metal strip passes, and 
a lower backup roll and an upper backup roll configured to respectively bear against the lower and upper work rolls on an opposite side to a side of the nip,
each of the lower and upper work rolls and the lower and upper backup rolls having two ends mounted such 
a guide between the chocks of the lower and upper work rolls and the lower and upper backup rolls and the roll stand along a clamping plane of the rolling mill,
a force applicator configured to apply a clamping force between the chocks of the backup rolls, the force applicator comprising hydraulic cylinders,
locking members and grooves configured to clamp the chocks of the lower and upper work rolls and the lower and upper backup rolls, locking the chocks in position relative to the roll stand along an axis of the respective roll of the lower and upper work rolls and the lower and upper backup rolls, and allowing the chocks to slide along the guide, along the clamping plane,
a motor configured to drive the backup rolls, on a drive side of the roll stand of the rolling mill at which the motor is disposed, and
a bracket; and 
an extraction system configured to extract the lower and upper work rolls and the lower and upper backup rolls provided on the drive side of the rolling mill, the extraction system comprising:
an actuator configured to push the lower and upper work rolls and the lower and upper backup rolls out of the roll stand of the rolling mill when the lower and upper work rolls and the lower and upper backup rolls are extracted, or conversely to pull the lower and upper work rolls and the lower and upper backup rolls 
a coupling head secured to the actuator, the coupling head being situated at an intermediate height between the lower work roll and the lower backup roll when the roll stand is in an open condition in which the upper and lower work rolls and the upper and lower backup rolls are distanced from each other, the coupling head being configured to move in a direction parallel to the lower and upper work rolls and the lower and upper backup rolls, from a first retracted position in which the coupling head is located on the drive side, to a second deployed position in which the coupling head passes through the roll stand and is located on an operator side opposite to the drive side relative to the roll stand, the coupling head comprising:
a rigid hook configured to drive the chock or one of the ends of the lower work roll on the drive side of the rolling mill, and
at least one coupling hook configured to drive the chock of the lower backup roll on the drive side of the rolling mill, the at least one coupling hook having a retracted state in which the at least one coupling hook does not drive the chock of the lower backup roll and a deployed state in which the at least one coupling hook drives, by a pushing action, the chock of the lower backup roll, the chocks of the upper and lower work rolls having at least one 
the method according to the following successive steps when the roll stand of the rolling mill is in the open condition:
extracting, in a first extraction step, the upper work roll and the lower work roll by the pushing action from the actuator on the chock of the lower work roll, on the drive side, the coupling head passing from the first retracted position to the second deployed position, the upper work roll being driven together with the lower work roll via the created mechanical connection, on the operator side, between the chocks of the lower and upper work rolls, the at least one coupling hook of the coupling head being in the retracted state, in which the at least one coupling hook does not drive the chocks of the backup rolls during the pushing action;
passing the at least one coupling hook from the retracted state being accessible on the operator side of the rolling mill;
returning, in a return step, the coupling head back from the second deployed position towards the drive side into the first retracted position 
extracting, in a second extraction step, the lower backup roll from the roll stand by the pushing action from the actuator on the 
positioning, in a positioning step, the bracket on the lower backup roll, the bottom portion of [[the]]a bracket bearing against the chocks of the lower backup roll, [[the]]a top portion of the bracket being configured to support the chocks of the upper backup roll, the bracket being configured to be inserted into the roll stand; 
inserting, in an inserting step, the lower backup roll and the bracket into the roll stand, by a pulling force exerted by returning the coupling head towards the drive side, from the second deployed position into the first retracted position, the bracket having a clearance through which the metal strip passes when the metal strip is inserted into the roll stand;  
depositing, in a depositing step, the upper backup roll on the top portion of the bracket, by an action of lowering the upper backup roll; and 
extracting, in a third extraction step, the lower backup roll, the bracket, and the upper backup roll by [[a]]the pushing action from the actuator on the chock of the lower backup roll, on the drive side,
wherein the lower work roll and the lower backup roll are distanced from the upper work roll and from the upper backup roll when the metal strip is present along a through feed plane of the rolling mill.

Claim 5:
5. (currently amended) The method according to claim 1, wherein the at least one coupling hook comprises at least one movable hook articulated on a chassis of the coupling head, the at least one movable hook being configured to engage, under a pushing force, with the chock of the lower backup roll, the at least one movable hook being configured to be raised and locked in a retracted position movable hook being configured to project downwards in a deployed position under the effect of gravity in which the at least one movable hook s with the protruding portion on a top surface of the chock of the lower backup roll on the drive side in the deployed state of the at least one coupling hook, and 
wherein:
during the return step pivoting the at least one movable hook about the chassis in  returning the at least one movable hook to the deployed position on a side of the protruding portion of the chock of the lower backup roll 
during the second extraction step,  the at least one movable hook against the protruding portion of the chock of the lower backup roll on the side of the protruding portion of the chock of the lower backup roll 

Claim 7:
7. (currently amended) A rolling mill installation comprising:
a rolling mill configured to roll a metal strip, the rolling mill comprising:
a roll stand,
a set of superimposed rolls having substantially parallel axes, the set of superimposed rolls comprising 

a lower backup roll and an upper backup roll configured to respectively bear against the lower and upper work rolls on an opposite side to a side of the nip,
each of the lower and upper work rolls and the lower and upper backup rolls having two ends mounted such that the ends rotate, each of the ends being on a bearing supported by a chock comprising a protruding portion,
a guide between the chocks of the lower and upper work rolls and the lower and upper backup rolls and the roll stand along a clamping plane of the rolling mill,
a force applicator configured to apply a clamping force between the chocks of the backup rolls, the force applicator comprising hydraulic cylinders,
 locking members and grooves configured to clamp the chocks of the lower and upper work rolls and the lower and upper backup rolls, locking the chocks in position relative to the roll stand along an axis of the respective roll of the lower and upper work rolls and the lower and upper backup rolls, and allowing the chocks to slide along the guide, along the clamping plane,
a motor configured to drive the backup rolls, on a drive side of the roll stand of the rolling mill at which the motor is disposed, and
a bracket; and 

an actuator configured to push the lower and upper work rolls and the lower and upper backup rolls out of the roll stand of the rolling mill when the lower and upper work rolls and the lower and upper backup rolls are extracted, or conversely to pull the lower and upper work rolls and the lower and upper backup rolls into the roll stand when the lower and upper work rolls and the lower and upper backup rolls are inserted, and
a coupling head secured to the actuator, the coupling head being situated at an intermediate height between the lower work roll and the lower backup roll when the roll stand is in an open condition in which the upper and lower work rolls and the upper and lower backup rolls are distanced from each other, the coupling head being configured to move in a direction parallel to the lower and upper work rolls and the lower and upper backup rolls, from a first retracted position in which the coupling head is located on the drive side, to a second deployed position in which the coupling head, passes through the roll stand and is located on an operator side opposite to the drive side relative to the roll stand, the coupling head comprising:
a rigid hook configured to drive the chock or one of the ends of the lower work roll on the drive side of the rolling mill, and

wherein the chocks of the upper and lower work rolls have at least one connector on the operator side creating a mechanical connection between the chocks on the operator side, 
wherein the rigid hook and the at least one coupling hook of the extraction system are configured to allow:
successive extractions of the lower and upper work rolls and then successive extractions of the lower and upper backup rolls from the roll stand, and
successive insertions of the lower and upper backup rolls and then successive insertions of the lower and upper work rolls into the roll stand, and 
wherein the at least one coupling hook comprises at least one movable hook articulated on a chassis of the coupling head, the at least one movable hook being configured to engage, under a pushing force, with the chock of the lower backup roll, the at least one movable hook being configured to be raised and locked in [[the]]a retracted position  being configured to project[[s]] downwards a deployed position under the effect of gravity  position  position  position ;
wherein passing the coupling head from the second deployed position to the first retracted position causes engaging of the protruding portion against the at least one movable hook that pivots about the chassis  returning the at least one movable hook to the deployed position on a side of the protruding portion of the chock of the lower backup roll 
the at least one movable hook, in the position on the other side of the protruding portion, abuts against the protruding portion the pushing action from the actuator such that the lower backup roll is extracted.
Claim 15:
15. (currently amended) The method according to claim 2, wherein the at least one coupling hook comprises at least one movable hook articulated on a chassis of the coupling head, the at least one movable hook being configured to engage, under a pushing force, with the chock of the lower backup roll, the at least one movable hook being configured to be raised and locked in a retracted position movable hook being configured to project downwards in a deployed position under the effect of gravity in which the at least one movable hook s with the protruding portion on a top surface of the chock of the lower backup roll on the drive side in the deployed state of the at least one coupling hook, and 
wherein:
during the return step, pivoting the at least one movable hook about the chassis in order for the at least one movable hook to escape from the protruding portion of the chock of the lower backup roll, returning the at least one movable hook to the deployed position on a side of the protruding portion of the chock of the lower backup roll 
during the second extraction step,  the at least one movable hook against the protruding portion of the chock of the lower backup roll on the side of the protruding portion of the chock of the lower backup roll 

Claim 16:
16. (currently amended) The method according to claim 3, wherein the at least one coupling hook comprises at least one movable hook articulated on a chassis of the coupling head, the at least one movable hook being configured to engage, under a pushing force, with the chock of the lower backup roll, the at least one movable hook being configured to be raised and locked in a retracted position movable hook being configured to project downwards in a deployed position under the effect of gravity in which the at least one movable hook s with the protruding portion on a top surface of the chock of the lower backup roll on the drive side in the deployed state of the at least one coupling hook, and 
wherein:
during the return step, pivoting the at least one movable hook about the chassis in order for the at least one movable hook to escape from the protruding portion of the chock of the lower backup roll, returning the at least one movable hook to the deployed position on a side of the protruding portion of the chock of the lower backup roll 
during the second extraction step,  the at least one movable hook against the protruding portion of the chock of the lower backup roll on the side of the protruding portion of the chock of the lower backup roll 

Claim 17:
17. (currently amended) The method according to claim 4, wherein the at least one coupling hook comprises at least one movable hook articulated on a chassis of the coupling head, the at least one movable hook being configured to engage, under a pushing force, with the chock of the lower backup roll, the at least one movable hook being configured to be raised and locked in a retracted position movable hook being configured to project downwards in a deployed position under the effect of gravity in which the at least one movable hook s with the protruding  in the deployed state of the at least one coupling hook, and 
wherein:
during the return step, pivoting the at least one movable hook about the chassis in order for the at least one movable hook to escape from the protruding portion of the chock of the lower backup roll, returning the at least one movable hook to the deployed position on a side of the protruding portion of the chock of the lower backup roll 
during the second extraction step,  the at least one movable hook against the protruding portion of the chock of the lower backup roll on the side of the protruding portion of the chock of the lower backup roll 
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
Applicant’s amendments and the examiner’s amendments listed above have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the limitations from claims 1 and 7 obvious in combination with the rest of the claimed limitations set forth in the independent claim. The following closest prior arts fall short for the following reasons.
US 20050138982 A1 discloses a roll changing system and method (figures 1-2A), the system comprising a coupling head (figure 1A, element 18), but US’982 fails to disclose the coupling head comprising a rigid hook, at least on coupling hook.
 JP S62234606 A discloses a roll changing system and method (figures 2-3), the system comprising a coupling head (figure 3) with a rigid hook (68) and a coupling hook (66), but JP’606 fails to disclose the coupling head configured to move from the drive side to the operator side of the roll stand, JP’606 also fails to disclose the steps of the coupling head passing from the first retracted position located on the drive side to the second deployed position, located on the operator side of the roll stand.
JP S63174708 A discloses a roll changing system and method (figures 2-3), the system comprising a two coupling heads (figure 2, i.e. coupling heads (19) located on both drive and operator side of the roll stand) with a rigid hook (68), but JP’708 fails to disclose the same coupling head having both the rigid and coupling hooks for the lower work and backup rolls, instead, the lower work and back up rolls have dedicated coupling heads with associated hooks. 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the base reference or require hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        /TERESA M EKIERT/Primary Examiner, Art Unit 3725